HENDERSON, Justice
(concurring in result).
Although I do not agree that Web is a private corporation, I do agree that summary judgment was properly granted (as a matter of law). With federal dollars, federally funded contracts and federal procurement regulations, we have before us a classic example of agreements between Web and the Bureau of Reclamation having preference over SDCL 5-19-3. Federal regulations control. In essence, they require that Web employ competition. In Lawrence County v. Lead-Deadwood School Dist., No. 40-1, 469 U.S. 256, 105 S.Ct. 695, 83 L.Ed.2d 635 (1985), the United States Supreme Court held that a South Dakota statute, SDCL 5-11-6, conflicted with a federal statute, 31 U.S.C. § 1601, and that the federal law was controlling. That opinion, which reversed this Court’s holding in Lead-Deadwood School District v. Lawrence County, 334 N.W.2d 24 (S.D.1983), thereby vindicating the dissenting view of former Chief Justice Dunn, joined by this special writer, was a forerunner of the present case.
Web is a total creature of government, funded by tens of millions of the taxpayers’ dollars funneled into the United States Treasury. Without the support of these millions of dollars, Web would not be created nor could it thereafter exist. It is a totally public corporation existing to spread water on the dry plains for the benefit of South Dakota citizens.* It is a “public work,” to the thinking of this special writer and, in so expressing, it is the objects to be accomplished which govern. 64 Am.Jur.2d Public Works and Contracts § 1 (1972). Here, Web awarded the contract to the lowest bidder, which it obviously believed was responsible. Surely, the board of di*555rectors checked over these bidders and their qualifications. Web, through its board of directors, exercised its determination that such an award was advantageous. Thus, I concur in result.

 A system has been federally funded to operate a rural water system covering a nine-county area with main and secondary water lines. These lines originate at the Missouri River and run eastward. Approximately fifty municipalities and 4,100 rural families will be served by this water. A “public work” includes "any work in which the United States is interested and which is done for the public and for which the United States is authorized to expend funds.” United States for the use of Motta v. Able Bituminous Contractors, Inc., 640 F.Supp. 69, 71 (D.Mass.1986) (citing Peterson v. United States for use of Marsh Lumber Co., 119 F.2d 145, 147 (6th Cir.1941)).